Citation Nr: 0620090	
Decision Date: 07/11/06    Archive Date: 07/21/06	

DOCKET NO.  04-35 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease. 

2.  Entitlement to service connection for coronary artery 
disease with hypertension and angina.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from January 1964 to July 
1965.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2004 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

In his Substantive Appeal dated in September 2004, the 
veteran indicated that he wished to appeal only the issues of 
service connection for chronic obstructive pulmonary disease 
and coronary artery disease.  Accordingly, the issue of 
service connection for diabetes mellitus, which had been 
considered in a Statement of the Case, is not currently 
before the Board.


FINDINGS OF FACT

1.  Chronic obstructive pulmonary disease is not shown to 
have been present in service, or for many years thereafter, 
nor is it in any way the result of an incident or incidents 
of the veteran's period of active military service.

2.  Coronary artery disease with hypertension and angina is 
not shown to have been present in service, or for many years 
thereafter, nor is it in any way the result of an incident or 
incidents of the veteran's period of active military service.




CONCLUSIONS OF LAW

1.  Chronic obstructive pulmonary disease was not incurred in 
or aggravated by active military service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2005).

2.  Coronary artery disease with hypertension and angina was 
not incurred in or aggravated by military service, nor may 
such a disability be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

3.  Coronary artery disease with hypertension and angina is 
not proximately due to or the result of a service-connected 
disability or disabilities.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.310(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) [codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)] redefined VA's duty to assist a veteran in the 
development of his claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify a 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim:  veteran 
status, existence of a disability, connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in correspondence of June 2003 and February 
2004, the RO provided notice to the veteran regarding what 
information and evidence was needed to substantiate his 
claims for service connection, as well as what information 
and evidence should be submitted by him, what information and 
evidence would be obtained by VA, and the need for the 
veteran to advise VA of or submit any further evidence in his 
possession pertaining to his claims.  Following the last VCAA 
notice, the claim was readjudicated in the September 2004 
Statement of the Case (SOC).  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes a 
transcript of the veteran's hearing before the undersigned 
Veterans Law Judge, as well as service medical records and 
both VA and private treatment records.

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the 
appellant.  As such, there is no indication that there is any 
prejudice to the appellant by the order of events in this 
case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that a preponderance 
of the evidence is against the appellant's claims for service 
connection, any question as to an appropriate evaluation or 
effective date to be assigned is rendered moot.  Any error in 
the sequence of events or content of the notice is not shown 
to have had any effect on the case, or to have caused injury 
to the claimant.  Thus, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all of the evidence in the appellant's 
claims file, which includes:  his multiple contentions, 
including those raised at a June 2005 hearing before the 
undersigned Veterans Law Judge; service medical records; VA 
medical records; and private medical records.  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the appellant or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate each claim and what the evidence in the claims 
file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The veteran in this case seeks service connection for chronic 
obstructive pulmonary disease, as well as for coronary artery 
disease with associated hypertension and angina.  In that 
regard, service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the incurrence or aggravation of a disease or 
injury 
during service; and (3) medical evidence of a nexus between 
the claimed inservice disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and cardiovascular disease 
becomes manifest to a degree of 10 percent within one year of 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2005).

Finally, service connection may be granted for disability 
which is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2005).

In the present case, service medical records are negative for 
history, complaints, or abnormal findings indicative of the 
presence of chronic obstructive pulmonary disease or 
cardiovascular disease.  While in March 1964, during the 
veteran's period of active military service, he received 
treatment for what was described at that time as bronchitis, 
that episode was acute and transitory in nature, and resolved 
without residual disability.  As of the time of a service 
separation examination in June 1965, the veteran denied 
suffering from shortness of breath, asthma, chronic cough, or 
chest pain.  On physical examination, the veteran's lungs and 
chest, as well as his heart and vascular system, were within 
normal limits, and no pertinent diagnoses were noted.  

The earliest clinical indication of the presence of chronic 
obstructive pulmonary disease is revealed by VA outpatient 
treatment records dated in November 1987, more than 20 years 
following the veteran's discharge from service.  A treatment 
record in 1989 noted chronic bronchitis beginning two years 
previously.  Hypertension and angina pectoris were similarly 
first noted many years following the veteran's discharge from 
service.  Significantly, at no time has it been indicated 
that the veteran's chronic obstructive pulmonary disease or 
cardiovascular disease are in any way the result of an 
incident or incidents of his period of active military 
service.

The Board notes the veteran has argued that perhaps his 
chronic obstructive pulmonary disease is related to gas 
chamber training.  However, none of the medical evidence even 
suggests such a relationship.  Rather, the records intimate 
that his many years of smoking and possible post-service 
asbestos exposure could be a contributing factor to his 
disability.

The veteran has also argued that his current coronary artery 
disease is, in fact, the result of chronic obstructive 
pulmonary disease.  However, as noted above, there exists no 
evidence that the veteran's chronic obstructive pulmonary 
disease is in any way related to his period of active 
military service.  Even assuming, for the sake of argument, 
that the veteran's cardiovascular disease is in some way 
related to chronic obstructive pulmonary disease, absent 
service connection for chronic obstructive pulmonary disease, 
secondary service connection for coronary artery disease is 
not warranted.  Under the circumstances, and absent some 
nexus between the veteran's coronary artery disease and/or 
chronic obstructive pulmonary disease and service, his claims 
for service connection must be denied.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).   



	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for chronic obstructive pulmonary disease 
is denied.

Service connection for coronary artery disease with 
hypertension and angina is denied.



	                        
____________________________________________
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


